DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10, 12, 15, 16, and 19 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 10, 12, and 21 – 24 were allowed in the previous office action (Non-Final Rejection mailed June 3, 2021) and a statement of the reasons for allowance was provided therein. 
	In regard to independent claim 1, Sundet ‘517 and Sanocki are considered to represent the closest prior art. In the combination, the linear bridging elements in Sanocki are substituted for the adhesive strands in Sundet ‘517. Upon further consideration, the examiner agrees with applicant’s arguments (see pages 2 – 5 of the reply filed August 24, 2021) in regard to this combination. The examiner agrees that Sundet discloses a self-supporting pleated filter media that can be used with or without a frame, see paragraph [0016]. The examiner also agrees that Sanocki discloses a non-self-supporting filter media that requires the use of a frame, see the abstract and paragraph [0009]. The examiner agrees that one of ordinary skill in the art would not have been motivated to use the linear bridging elements in Sundet as there is no evidence they will function to form a self-supporting pleated filter media as they are only used to form a non-self-supporting filter media. 
	Claims 2 – 9, 15, 16, 19, and 20 depend from claim 1 and are allowed for at least the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773